Citation Nr: 0733530	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-213 02A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
heel cord contracture.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1974 and from April 1980 to June 1987.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied 
entitlement to a disability rating in excess of 30 percent 
for the above condition.  


FINDING OF FACT

The veteran's right heel cord contracture is manifested by 
pain and limitation of motion; without actual loss of use of 
his right foot.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for right heel cord contracture are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic 
Codes 5270, 5271, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
a disability evaluation in excess of 30 percent.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element of the VCAA, the July 2004 
letter contained a notation that the veteran should provide 
VA with any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the July 2004 letter.  While he did not 
receive specific information regarding the disability rating 
and effective date elements of his claim until July 2007, 
since the veteran's claim is being denied, no disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC).   
Additionally, the veteran has been provided a proper VA 
examinations to determine the current severity of his right 
heel cord contracture.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Applicable Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for this disability was granted in a March 
1989 rating decision with a 30 percent disability rating 
assigned effective June 27, 1987.

The veteran was provided a VA examination to determine the 
current severity of his right heel cord contracture in July 
2004.  He stated that he had broken his leg during active 
duty service and had ruptured his Achilles heel in 1970.  He 
complained of constant pain, throbbing in nature, and 
intermittent paresthesisas.  He reported that his symptoms 
were worsened with prolonged standing and walking.  His 
walking tolerance was between 10 to 15 minutes.  He 
experienced swelling three to four times a week and he 
ambulated with the assistance of a cane.  

The veteran also stated that he had decreased sensation in 
his right foot and toes and that he had lost approximately 
four to five weeks from his job due to back and foot 
problems.  While he reported having undergone treatment for 
his back disability, he had not required medical intervention 
for foot problems.  

Upon physical examination, there was no sign of dystrophic 
color of the right foot and no swelling along the posterior 
aspect of the ankle or along the medial lateral malleolus.  
An 8 centimeter (cm) by .5 cm scar was noted along the 
Achilles tendon.  He had 1/5 plantar flexion and 3/5 
dorsiflexion on the right, 5/5 on the left.  The diagnosis 
was chronic ankle pain with residual antalgic gait and an 
intact heel cord.  Muscular atrophy of the right calf and 
quadriceps was noted, and the examiner concluded that this in 
combination with the veteran's sensory changes, pointed to 
problems in the spine.

In response to the veteran's claim for an increased 
disability evaluation for his low back disability, he was 
provided another VA examination in August 2005.  The veteran 
reported that he had missed 45 days of work due to his back 
and lower extremity pain, and that he was unable to drive 
because of his right foot.  Upon physical examination of the 
right lower extremity, the veteran had decreased reflexes of 
the Achilles and patella tendons bilaterally.  His ankles had 
full passive range of motion with remarkable atrophy on the 
right.  Dorsiflexion of the ankle and great toe were 3+/5 
with 4-/5 flexion of the of foot and ankle.  The examiner 
concluded that the veteran had a severe neurological deficit 
and atrophy in his right lower extremity, but stated that the 
veteran's decreased sensation and atrophy were most likely 
related to his spinal condition.  

Outpatient treatment records from the Richmond VAMC dated 
from May 2002 to August 2005 show that the veteran's heel was 
X-rayed in July 2004.  No osteomyelitic changes were noted, 
although a 11 millimeter (mm) calcification was observed that 
was thought to be of no clinical significance.  No other 
treatment pertaining to the veteran's right foot was noted.

The record also contains several statements from friends of 
the veteran dated from May and July 2004.  They note the 
veteran's complaints of pain in his right leg and ankle, and 
that he experienced weakness in his ankle that almost makes 
him fall.  In addition, the veteran's friends noted that the 
veteran is not able to drive due to his right foot and ankle 
condition.  

Analysis

The veteran is currently receiving the 30 percent disability 
evaluation for his right heel cord contracture under 
Diagnostic Code 5284, which provides a 30 percent evaluation 
for a severe foot injury.  An increased rating of 40 percent 
is only warranted for actual loss of use of the foot.  

The veteran has complained of constant and severe pain in his 
right foot, but the current evaluation contemplates a severe 
disability.  The medical evidence of record, including the 
examination reports, notes that he has reduced motion of his 
right ankle, but retains some useful motion of his right foot 
and ankle.  In addition, the veteran is shown to retain 
significant strength in dorsiflexion and plantar flexion.  He 
is able to ambulate with use of a cane, and while he 
testified during his July 2005 hearing that his foot pain 
becomes increasingly severe throughout the day, it is clear 
that even when all pertinent disability factors are 
considered, his right heel disability does not most nearly 
approximate actual loss of the use of his right foot.  

The Board also notes that increased disability ratings for 
the veteran's right heel are not warranted under Diagnostic 
Codes 5270 and 5271 pertaining to ankle disabilities.  The 
veteran's currently assigned disability evaluation of 30 
percent is above the maximum rating of 20 percent allowable 
under Diagnostic Code 5271 for limitation of motion of the 
ankle.  With respect to Diagnostic Code 5270 for ankylosis of 
the ankle, as discussed above, the medical evidence of record 
establishes that veteran still has useful motion of his ankle 
and does not experience ankylosis.  Therefore, increased 
ratings are not warranted under these Diagnostic Codes.

Finally, the Board notes that although the veteran has 
complained of atrophy of his right calf and quadriceps as 
well as loss of sensation in his right foot, both the July 
2004 and August 2005 VA examiners concluded that these 
symptoms were a result of the veteran's service-connected low 
back disability.  Accordingly, considering them as part of 
the veteran's right heel disability is not proper.  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it. Colayong v. West 12 Vet. App. 
524, 536 (1999).  

While the veteran reported at his VA examinations that he had 
lost several months of work due to his right foot and low 
back disabilities, the veteran has not been hospitalized for 
his right heel condition, nor has he undergone any medical 
treatment pertaining to his right heel during the appeals 
period.  Much of his disability in the lower extremities has 
been attributed to the back disability and he is receiving 
compensation for a severe foot disability.  There is no 
indication in the records that the average industrial 
impairment from the veteran's service-connected right heel 
cord contracture would be in excess of that contemplated by 
the currently assigned disability evaluation.  In the absence 
of evidence of exceptional factors, there is no need to 
remand this matter for consideration of an extraschedular 
rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.

As the medical evidence of record does not establish that the 
veteran's right heel cord contracture more nearly 
approximates the criteria associated with a disability 
evaluation in excess of 30 percent, the claim for higher 
disability rating must be denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for a right 
heel cord contracture is denied.

___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


